              Case 2:21-cv-00128-BAT Document 22 Filed 06/14/21 Page 1 of 10




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    SELENA FORTE,

 9                               Plaintiff,                 CASE NO. 2:21-cv-00128-BAT

10           v.                                             ORDER GRANTING STIPULATED
                                                            PROTECTIVE ORDER
11    CONVERGENT OUTSOURCING INC,

12                               Defendant.

13          Pursuant to the parties’ Stipulated Motion for Protective Order (Dkt. 21), it is
14   ORDERED that the following Stipulated Protective Order shall govern the parties’ production
15   of documents or information that at least one party considers to be or to contain confidential
16   information, and that is subject to protection under Federal Rule of Civil Procedure 26(c):
17   1.     PURPOSES AND LIMITATIONS
18          Discovery in this action is likely to involve production of confidential, proprietary, or
19   private information for which special protection may be warranted. Accordingly, the parties have
20   stipulated and petitioned the Court to enter this Protective Order. Dkt. 21. The parties
21   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
22   protection on all disclosures or responses to discovery, the protection it affords from public
23   disclosure and use extends only to the limited information or items that are entitled to

     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 1
              Case 2:21-cv-00128-BAT Document 22 Filed 06/14/21 Page 2 of 10




 1   confidential treatment under the applicable legal principles, and it does not presumptively entitle

 2   parties to file confidential information under seal.

 3   2.     “CONFIDENTIAL” AND “HIGHLY CONFIDENTIAL” MATERIAL

 4          “Confidential” material shall include the following documents and tangible things

 5   produced or otherwise exchanged: (1) sensitive and/or non-public contractual terms with third-

 6   parties; (2) protected personal information (including contact information) and other information

 7   subject to privacy laws; and (3) other non-public business information that is treated

 8   confidentially by the producing party in the ordinary course of business, the disclosure of which

 9   may cause the producing party to be commercially disadvantaged or prejudiced.

10          “Highly Confidential” material means any Confidential material which the producing

11   party reasonably believes to be so competitively sensitive that it is entitled to additional

12   protection via an “Attorneys’ Eyes Only” designation.

13   3.     SCOPE

14          The protections conferred by this agreement cover not only confidential material (as

15   defined above), but also (1) any information copied or extracted from confidential material; (2)

16   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

17   conversations, or presentations by parties or their counsel that might reveal confidential material.

18          However, the protections conferred by this agreement do not cover information that is in

19   the public domain or becomes part of the public domain through trial or otherwise.

20   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

21          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

22   or produced by another party or by a non-party in connection with this case only for prosecuting,

23   defending, or attempting to settle this litigation. Confidential material may be disclosed only to


     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 2
              Case 2:21-cv-00128-BAT Document 22 Filed 06/14/21 Page 3 of 10




 1   the categories of persons and under the conditions described in this agreement. Confidential

 2   material must be stored and maintained by a receiving party at a location and in a secure manner

 3   that ensures that access is limited to the persons authorized under this agreement.

 4          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 5   ordered by the court or permitted in writing by the designating party, a receiving party may

 6   disclose any confidential material only to:

 7                  (a)     the receiving party’s counsel of record in this action, as well as employees

 8   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 9                  (b)     the officers, directors, and employees (including in house counsel) of the

10   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

11   agree that a document or material produced is for Attorney’s Eyes Only and is so designated;

12                  (c)     experts and consultants to whom disclosure is reasonably necessary for

13   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

14   A);

15                  (d)     the court, court personnel, and court reporters and their staff;

16                  (e)     copy or imaging services retained by counsel to assist in the duplication of

17   confidential material, provided that counsel for the party retaining the copy or imaging service

18   instructs the service not to disclose any confidential material to third parties and to immediately

19   return all originals and copies of any confidential material;

20                  (f)     during their depositions, witnesses in the action to whom disclosure is

21   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

22   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

23   transcribed deposition testimony or exhibits to depositions that reveal confidential material must


     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 3
              Case 2:21-cv-00128-BAT Document 22 Filed 06/14/21 Page 4 of 10




 1   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 2   under this agreement;

 3                  (g)      the author or recipient of a document containing the information or a

 4   custodian or other person who otherwise possessed or knew the information.

 5          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 6   referencing such material in court filings, the filing party shall confer with the designating party,

 7   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 8   remove the confidential designation, whether the document can be redacted, or whether a motion

 9   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

10   designating party must identify the basis for sealing the specific confidential information at issue,

11   and the filing party shall include this basis in its motion to seal, along with any objection to

12   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

13   followed and the standards that will be applied when a party seeks permission from the court to

14   file material under seal. A party who seeks to maintain the confidentiality of its information must

15   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

16   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

17   in accordance with the strong presumption of public access to the Court’s files.

18   5.     DESIGNATING PROTECTED MATERIAL

19          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

20   or non-party that designates information or items for protection under this agreement must take

21   care to limit any such designation to specific material that qualifies under the appropriate

22   standards. The designating party must designate for protection only those parts of material,

23   documents, items, or oral or written communications that qualify, so that other portions of the


     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 4
              Case 2:21-cv-00128-BAT Document 22 Filed 06/14/21 Page 5 of 10




 1   material, documents, items, or communications for which protection is not warranted are not

 2   swept unjustifiably within the ambit of this agreement.

 3          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 4   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 5   unnecessarily encumber or delay the case development process or to impose unnecessary

 6   expenses and burdens on other parties) expose the designating party to sanctions.

 7          If it comes to a designating party’s attention that information or items that it designated

 8   for protection do not qualify for protection, the designating party must promptly notify all other

 9   parties that it is withdrawing the mistaken designation.

10          5.2     Manner and Timing of Designations. Except as otherwise provided in this

11   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

12   ordered, disclosure or discovery material that qualifies for protection under this agreement must

13   be clearly so designated before or when the material is disclosed or produced.

14                  (a)     Information in documentary form: (e.g., paper or electronic documents

15   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

16   proceedings), the designating party must affix the words “CONFIDENTIAL” or “HIGHLY

17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” to each page that contains confidential

18   material. If only a portion or portions of the material on a page qualifies for protection, the

19   producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

20   markings in the margins).

21                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

22   and any participating non-parties must identify on the record, during the deposition or other

23   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other


     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 5
              Case 2:21-cv-00128-BAT Document 22 Filed 06/14/21 Page 6 of 10




 1   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

 2   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

 3   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

 4   confidential information at trial, the issue should be addressed during the pre-trial conference.

 5                   (c)     Other tangible items: the producing party must affix in a prominent place

 6   on the exterior of the container or containers in which the information or item is stored the word

 7   “CONFIDENTIAL,” and as appropriate, “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 8   ONLY.” If only a portion or portions of the information or item warrant protection, the

 9   producing party, to the extent practicable, shall identify the protected portion(s).

10           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

11   designate qualified information or items does not, standing alone, waive the designating party’s

12   right to secure protection under this agreement for such material. Upon timely correction of a

13   designation, the receiving party must make reasonable efforts to ensure that the material is

14   treated in accordance with the provisions of this agreement.

15   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

16           6.1     Timing of Challenges. Any party or non-party may challenge a designation of

17   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

18   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

19   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

20   challenge a confidentiality designation by electing not to mount a challenge promptly after the

21   original designation is disclosed.

22           6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

23   regarding confidential designations without court involvement. Any motion regarding


     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 6
              Case 2:21-cv-00128-BAT Document 22 Filed 06/14/21 Page 7 of 10




 1   confidential designations or for a protective order must include a certification, in the motion or in

 2   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

 3   conference with other affected parties in an effort to resolve the dispute without court action. The

 4   certification must list the date, manner, and participants to the conference. A good faith effort to

 5   confer requires a face-to-face meeting or a telephone conference.

 6          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 7   intervention, the designating party may file and serve a motion to retain confidentiality under

 8   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 9   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

10   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

11   other parties) may expose the challenging party to sanctions. All parties shall continue to

12   maintain the material in question as confidential until the court rules on the challenge.

13   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            LITIGATION
14
            If a party is served with a subpoena or a court order issued in other litigation that compels
15
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
16
     party must:
17
            (a)     promptly notify the designating party in writing and include a copy of the
18
     subpoena or court order;
19
            (b)     promptly notify in writing the party who caused the subpoena or order to issue in
20
     the other litigation that some or all of the material covered by the subpoena or order is subject to
21
     this agreement. Such notification shall include a copy of this agreement; and
22
            (c)     cooperate with respect to all reasonable procedures sought to be pursued by the
23
     designating party whose confidential material may be affected.
     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 7
              Case 2:21-cv-00128-BAT Document 22 Filed 06/14/21 Page 8 of 10




 1   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 3   material to any person or in any circumstance not authorized under this agreement, the receiving

 4   party must immediately (a) notify in writing the designating party of the unauthorized

 5   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

 6   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

 7   this agreement, and (d) request that such person or persons execute the “Acknowledgment and

 8   Agreement to Be Bound” that is attached hereto as Exhibit A.

 9   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
10
            When a producing party gives notice to receiving parties that certain inadvertently
11
     produced material is subject to a claim of privilege or other protection, the obligations of the
12
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
13
     provision is not intended to modify whatever procedure may be established in an e-discovery
14
     order or agreement that provides for production without prior privilege review. The parties agree
15
     to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
16
     10.    NON TERMINATION AND RETURN OF DOCUMENTS
17
            Within 60 days after the termination of this action, including all appeals, each receiving
18
     party must return all confidential material to the producing party, including all copies, extracts
19
     and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
20
     destruction.
21
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
22
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
23
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 8
              Case 2:21-cv-00128-BAT Document 22 Filed 06/14/21 Page 9 of 10




 1   work product, even if such materials contain confidential material.

 2          The confidentiality obligations imposed by this agreement shall remain in effect until a

 3   designating party agrees otherwise in writing or a court orders otherwise.

 4          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of

 5   any documents in this proceeding shall not, for the purposes of this proceeding or any other

 6   federal or state proceeding, constitute a waiver by the producing party of any privilege applicable

 7   to those documents, including the attorney-client privilege, attorney work-product protection, or

 8   any other privilege or protection recognized by law.

 9          DATED this 14th day of June, 2021.

10

11                                                          A
                                                            BRIAN A. TSUCHIDA
12                                                          United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 9
              Case 2:21-cv-00128-BAT Document 22 Filed 06/14/21 Page 10 of 10




 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I, ____________________________________ [print or type full name], of

 4   _______________________ [print or type full address], declare under penalty of perjury that I have

 5   read in its entirety and understand the Stipulated Protective Order that was issued by the United

     States District Court for the Western District of Washington on June 14, 2021, in the case of Selena
 6
     Forte v. Convergent Outsourcing Inc., Case No. 2:21-cv-00128-BAT. I agree to comply with and to
 7
     be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that
 8
     failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
 9
     solemnly promise that I will not disclose in any manner any information or item that is subject to this
10
     Stipulated Protective Order to any person or entity except in strict compliance with the provisions of
11
     this Order.
12
             I further agree to submit to the jurisdiction of the United States District Court for the Western
13
     District of Washington for the purpose of enforcing the terms of this Stipulated Protective Order,
14
     even if such enforcement proceedings occur after termination of this action.
15
     Date: ____________________________
16
     City and State where sworn and signed: ____________________________
17
     Printed name: _____________________
18
     Signature: ________________________
19

20

21

22

23


     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 10
